            Case 7:14-cr-00768-VB Document 534 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
UNITED STATES OF AMERICA,                                   :
                                                            :   ORDER
v.                                                          :
                                                            :   14 CR 768-5 (VB)
MYKAI DAVIS,                                                :
                                    Defendant.              :
------------------------------------------------------------x

        In an undated letter docketed February 11, 2021, defendant Mykai Davis asks that the

Court “take a look at my criminal history and see if I do qualify to receive the relevant conduct

time credit for the prior criminal convictions that I did time for but are a part of my instant

offense.” He also asks questions about a “sentencing computation sheet” prepared by the Bureau

of Prisons. (Doc. #533). It is not clear whether Davis is seeking relief from this Court or from

the Bureau of Prisons, and if so what relief he is seeking. Nor is it clear that the Court has any

power to grant any relief.

        To assist the Court in resolving this matter, by March 23, 2021, the government is

directed to submit a letter in response to Davis’s letter.

        Chambers will mail a copy of this Order to defendant at the following address:

        Mykai Davis, Reg. No. 71995-054
        MCC New York
        Metropolitan Correctional Center
        150 Park Row
        New York, NY 10007

Dated: March 2, 2021
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
